ACCEPTED
                                                                                              11-17-00172-cr
                                                                               ELEVENTH COURT OF APPEALS
                                                                                         EASTLAND, TEXAS
                                                                                         6/23/2017 11:53 AM
                                                                                      SHERRY WILLIAMSON
                                                                                                     CLERK
                                  No. 11-17-00172-CR
                              IN THE COURT OF APPEALS
                            ELEVENTH DISTRICT OF TEXAS
                                  EASTLAND, TEXAS                        FILED IN
                                                                  11th COURT OF APPEALS
                                                                     EASTLAND, TEXAS
                                                                   6/23/17 11:53:22 AM
             No.   CR14590 in the 266th District Court of Hood County, TexasWILLIAMSON
                                                                    SHERRY
                        The Honorable Jason Cashon, Presiding              Clerk

                                      Stephenville, Texas



                             Martin Shawn Carswell, Appellant

                                               v.

                                      The State of Texas



        MOTION FOR EXTENSION OF TIME TO FILE NOTICE OF APPEAL

TO THE HONORABLE COURT OF APPEALS:

      Andrew Ottaway files this motion for an extension of time to file notice of appeal,

and would show the Court, upon information and belief, that the Appellant, Martin Shawn

Carswell, was moved from the Erath County Jail to the Comanche County Jail because of

a detainer. Trial Counsel Brady Pendleton could not find him until the time had run out.

Brady Pendleton went to the Comanche County Jail, obtained the Appellant’s signature

on the notice of appeal, and hand delivered and filed it with the District Clerk on June 15,

2017, one day late. In the interest of justice Appellant requests that the Court grant this

Motion for Extension and allow the appeal to continue.

Motion for Extension of Time to File Notice of Appeal                                  Page 1
                                                        Respectfully submitted,

                                                         /s/Andrew Ottaway, Lawyer
                                                        417 West Pearl Street
                                                        PO Box 1679
                                                        Granbury, Texas 76048
                                                        817-573-7823; fax817-579-1104
                                                        ottaway9@swbell.net
                                                        SBN 15342850

                                  Certificate of Conference

     I discussed this Motion with Jett Smith, the Assistant District Attorney of Erath
County, Texas and he told me he had no objection to this Motion.

      Dated:        June 23, 2017                            /s/Andrew Ottaway

                                    Certificate of Service

      A copy of this document was delivered to:

       Appellant:                 Martin Shawn Carswell

      Trial Attorney              Brady Pendleton

      State’s Attorneys           M. Alan Nash, District Attorney
                                  Jett Smith, Assistant District Attorney
                                  Stephenville, Texas

      Dated:               June 23, 2017        /s/Andrew Ottaway




Motion for Extension of Time to File Notice of Appeal                               Page 2